Citation Nr: 0516675	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  02-17 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for mechanical low back 
pain (claimed as low back injury).



ATTORNEY FOR THE BOARD




T. Byers, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1988 to 
December 1988.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi which denied service connection for low back pain 
and for spina bifida occulta.   The veteran's notice of 
disagreement dated May 2002 contested the RO's decision with 
regards to the low back pain, but not with regards to the 
spina bifida occulta.  As such, service connection for low 
back pain is the only issue currently before the Board.

The Board further notes that the veteran requested a hearing 
before a Veterans Law Judge at the RO (Travel Board hearing) 
when he submitted his substantive appeal dated October 2002.  
The hearing was scheduled for April 26, 2005.  However, as 
the Board notes that the veteran failed to report for the 
scheduled hearing, the Board considers his hearing request 
withdrawn.  38 C.F.R. § 20.704 (2004).    


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2. There is no competent medical evidence of a diagnosis of a 
low back disorder that is related to the veteran's military 
service.




CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002);  38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via RO letters dated March 2002 and 
February 2005, rating decision issued in April 2002; 
statement of the case (SOC) issued August 2002; and the 
supplemental statement of the case issued February 2005.  
Specifically, the appellant has been informed of the type of 
evidence necessary to establish service connection.  In 
addition, the March 2002 RO letter and the August 2002 SOC 
also provided the veteran with specific information 
concerning the VCAA.  Thus, no further notices are required.  
See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim for 
service connection for low back pain and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the informational letters, and the statement of 
the case, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claim discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  See also Mayfield v. 
Nicholson, No. 02-1077, 2005 WL 957317 (Vet. App. Apr. 14, 
2005).  In this case, because each of the four content 
requirements of a VCAA notice have been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
VAOPGCPREC 7-2004. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury incurred in or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
incurred in or disease contracted in the line of duty, in 
active military, naval, or air service.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court held that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is seeking entitlement to service connection for 
low back pain.  In the RO letters dated March 2002 and 
February 2005, the veteran was requested to provide 
information to the RO so that they could assist the veteran 
in obtaining the necessary evidence for his claim.  However, 
the veteran did not submit any additional evidence or any 
information that could have allowed the RO to assist the 
veteran.  The Board has reviewed all the evidence of record, 
which consists solely of the veteran's service medical 
records.

The veteran's service medical records date from July 1987 to 
December 1988.  The veteran's enlistment examination and 
questionnaire are negative for any low back conditions.  The 
rest of the records show that the veteran was assessed and 
treated for low back pain in July, August, October, November, 
and December of 1988.  On examination in November 1988, 
physical evaluation revealed tenderness to palpation of the 
lower lumbar spine.  Neurological examination was intact.  X-
ray study of the lumbar spine was within normal limits.  
Diagnoses were mechanical low back pain and possible muscle 
spasm.  The veteran did not desire to undergo a separation 
examination.  Significantly, at no point during active 
service was the low back pain ever diagnosed as a disability.  

As there are no other medical records on file, there is 
likewise no evidence of a current disability.
  
A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See, e.g., Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Although the Board has no reason to doubt 
that the veteran may experience low back pain, it is well-
established that a symptom such as pain, absent a finding of 
an underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
As discussed above, no low back pathology has been recently 
identified on medical examination.  The first element of the 
Hickson analysis, evidence of a current disability, has not 
been satisfied.

Absent a showing of a current disability, a grant of service 
connection may not be made.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].

To the extent that the veteran ascribes any current low back 
pain to active service, it is now well established that a 
person without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (19920; see also 38 
C.F.R. § 3.159(a) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

In summary, the Board has reviewed the veteran's service 
medical records and finds that the veteran does not have a 
current low back disorder that was incurred during active 
service.  Furthermore, the veteran has not presented any 
probative medical evidence showing that he currently has a 
low back disorder at all.  Thus, the Board finds that the 
preponderance of the credible and probative evidence 
demonstrates that the veteran's in-service complaints of low 
back pain did not result in any current low back disability 
for which service connection can be established.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding the benefit of 
the doubt, but there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
grant the veteran's claim.  The appeal is accordingly denied.


ORDER

Service connection for a low back disorder is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


